 Case 3:21-cv-00132-HES-JRK Document 8 Filed 05/21/21 Page 1 of 2 PageID 20




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 MICHAEL BARNES,

      Plaintiff,                                              Case No. 3:21-cv-00132-HES-JRK

 v.

 U.S. AUTO CREDIT CORPORATION,

      Defendant.
                                                      /

                   NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Michael Barnes (“Plaintiff”), through the undersigned counsel, and in

support of his Notice of Voluntary Dismissal With Prejudice, states as follows:

        Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

hereby gives notice that this action is voluntarily dismissed with prejudice against the Defendant,

U.S. Auto Credit Corporation, with both parties to bear their own attorney’s fees and cost. This

notice of dismissal is being filed with the Court before service by Defendant of either an answer

or a motion for summary judgment.

Dated: May 21, 2021                                           Respectfully submitted,

                                                              /s/ Alexander J. Taylor
                                                              Alexander J. Taylor, Esq.
                                                              Florida Bar No. 1013947
                                                              Sulaiman Law Group, Ltd.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              Phone: (630) 575-8181
                                                              ataylor@sulaimanlaw.com
                                                              Counsel for Plaintiff



                                                  1
 Case 3:21-cv-00132-HES-JRK Document 8 Filed 05/21/21 Page 2 of 2 PageID 21




                                  CERTIFICATE OF SERVICE
          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               /s/ Alexander J. Taylor
                                                               Alexander J. Taylor, Esq.




                                                   2
